                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

TRUSTEES OF THE SHEET
METAL WORKERS LOCAL 7
ZONE 3 HEALTH FUND, et al.,

             Plaintiffs,                              Case No. 17-cv-12573
v.
                                                      Paul D. Borman
                                                      United States District Judge

TRAVERSE BAY ROOFING CO.,                             Elizabeth A. Stafford
                                                      United States Magistrate Judge
           Defendant.
_________________________/

    ORDER: (1) ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
 RECOMMENDATION [ECF No. 19]; (2) GRANTING PLAINTIFFS’ AMENDED
 MOTION TO AWARD ATTORNEY’S FEES [ECF No. 16]; and (3) AWARDING
            ATTORNEYS’ FEES TO PLAINTIFFS’ COUNSEL

      On March 18, 2019, Magistrate Judge Elizabeth A. Stafford issued a Report and

Recommendation [ECF No. 19] to grant Plaintiff’s Amended Motion to Award Attorney’s

Fees [ECF No. 16]. Having reviewed the Report and Recommendation, and there being no

timely objections under 28 U.S.C. § 636(b)(1) and E.D. Mich L.R. 72.1(d), the Court finds

that the hours billed by Plaintiffs’ counsel were reasonable, ADOPTS the Report and

Recommendation, and GRANTS Plaintiffs’ Amended Motion to Award Attorney’s Fees,

and AWARDS Plaintiffs’ Counsel attorneys’ fees in the amount of $7,066.00.

IT IS SO ORDERED.

                                                      s/Paul D. Borman
                                                      Paul D. Borman
Dated: April 3, 2019                                  United States District Judge
